Exhibit 10.75
INTERCREDITOR AGREEMENT
(2nd Lien Notes)
     Intercreditor Agreement (this “Agreement”), dated as of October 21, 2009,
among JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), U.S. Bank National Association, as collateral agent for the noteholders
under the Existing Second Priority Agreement referred to below (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), LIONS GATE ENTERTAINMENT INC., a Delaware
corporation (the “Borrower”), and each of the other Loan Parties (as defined
below) party hereto.
     WHEREAS, the Borrower, the First Priority Representative and certain
financial institutions and other entities are parties to that certain Second
Amended and Restated Credit, Security Guaranty and Pledge Agreement, dated as of
July 25, 2008 (as may be further amended, supplemented or otherwise modified,
renewed or replaced from time to time, the “Existing First Priority Agreement”),
pursuant to which such financial institutions and other entities have agreed to
make loans and extend other financial accommodations to the Borrower; and
     WHEREAS, the Borrower, U.S. Bank National Association, as trustee, and
other entities are parties to that certain Indenture dated as of October 21,
2009 (the “Existing Second Priority Agreement”), pursuant to which the Borrower
has issued $236,000,000 of its 10.25% Senior Secured Second-Priority Notes due
2016 (the “Second Lien Notes”); and
     WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral (as defined
below) as security for payment and performance of the First Priority Obligations
(as defined below); and
     WHEREAS, the Borrower and the other Loan Parties propose to grant to the
Second Priority Representative a second lien security interest in the Common
Collateral as security for payment and performance of the Second Priority
Obligations (as defined below); and
     WHEREAS, pursuant to the terms of the Existing First Priority Agreement the
Borrower and the other Loan Parties may not issue the Second Lien Notes and/or
grant such security interests unless, among other things, the Borrower, the
other Loan Parties and the Second Priority Representative enter into an
intercreditor agreement which is satisfactory to the First Priority
Representative.
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 



--------------------------------------------------------------------------------



 



     SECTION 1. Definitions.
     1.1. Defined Terms. The following terms, as used herein, have the following
meanings:
     “Additional Debt” has the meaning set forth in Section 9.3(b).
     “Additional First Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.
     “Additional Second Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Bankruptcy Court” means any court of any jurisdiction having jurisdiction
over an Insolvency Proceeding at any time.
     “Borrower” has the meaning set forth in the introductory paragraph hereof.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks are required or permitted to close in the State of New York or the
State of California.
     “Cash Collateral” has the meaning set forth in Section 4.5(c).
     “Cash Management Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any First Priority Secured Party (or any
of its affiliates) in respect of treasury management arrangements, depositary or
other cash management services.
     “Common Collateral” means all assets that are both First Priority
Collateral and Second Priority Collateral.
     “Comparable Second Priority Security Document” means, in relation to any
Common Collateral subject to any First Priority Security Document, that Second
Priority Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
     “DIP Financing” has the meaning set forth in Section 5.2.
     “Distribution” means, with respect to any indebtedness, obligation or
claim, (a) any payment or distribution by any Person of cash, securities or
other property, by setoff or otherwise, on account of such indebtedness,
obligation or claim, pursuant to a plan of reorganization or otherwise and
including, without limitation any payment or Distribution made as or on account
of adequate protection of the recipient’s interest in any collateral or (b) any
redemption, purchase or other acquisition of such indebtedness, obligation or
claim by any Person.

2



--------------------------------------------------------------------------------



 



     “Enforcement Action” means, with respect to the First Priority Obligations
or the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies under, as
applicable, the First Priority Documents or the Second Priority Documents, or
applicable law, including, without limitation, the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or any
similar foreign law, or under any Insolvency Law, the seeking of relief from the
automatic stay or from any other stay in any Insolvency Proceeding, the
conversion of any subsequent case under Chapter 11 of the Bankruptcy Code
involving any Borrower or any other Loan Party to a case under Chapter 7 of the
Bankruptcy Code, the dismissal of any case under Chapter 11 of the Bankruptcy
Code under Section 1112 of the Bankruptcy Code or otherwise, and the appointment
of a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or any other
Insolvency Law or of a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(d) of the
Bankruptcy Code or any other Insolvency Law.
     “Enforcement Notice” has the meaning set forth in Section 4.5(a).
     “Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.
     “Existing Second Priority Agreement” has the meaning set forth in the
second WHEREAS clause of this Agreement.
     “First Priority Agreement” means the collective reference to (a) the
Existing First Priority Agreement, (b) any Additional First Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness or other financial accommodations evidenced or governed by the
Existing First Priority Agreement, any Additional First Priority Agreement or
any other agreement or instrument referred to in this clause (c) unless such
agreement or instrument expressly provides that it is not intended to be and is
not a First Priority Agreement hereunder (a “Replacement First Priority
Agreement”), in each case of any agreement referred to in clauses (a), (b) and
(c), as the same may from time to time be amended, restated, supplemented,
modified, replaced, substituted, renewed or refinanced, whether or not with the
same agent, trustee, representative, lenders, or holders, and irrespective of
any changes in the terms and conditions thereof. Without limiting the generality
of the foregoing, the term First Priority Agreement shall include any amendment,
amendment and restatement, renewal, extension, restructuring, supplement, or
modification to any such agreement and all refundings, refinancings and
replacements of any such agreement, including any agreement (i) extending the
maturity of any indebtedness incurred thereunder or contemplated thereby,
(ii) adding or deleting borrowers or guarantors thereunder so long as borrowers
include one or more of the Loan Parties and their respective successors and
assigns, (iii) increasing the amount of indebtedness incurred thereunder or
available to be borrowed thereunder, or (iv) otherwise altering the terms and
conditions thereof not expressly

3



--------------------------------------------------------------------------------



 



prohibited by the terms hereof. Any reference to the First Priority Agreement
hereunder shall be deemed a reference to any First Priority Agreement then
extant.
     “First Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Priority Secured Party as
security for any First Priority Obligation.
     “First Priority Creditors” means the “Lenders”, the “Administrative Agent”,
and the “Issuing Bank”, each as defined in the First Priority Agreement, and all
other Persons that are designated under the First Priority Agreement as “First
Priority Creditors” for purposes of this Agreement.
     “First Priority Default” means any “Event of Default” as defined in the
First Priority Agreement.
     “First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.
     “First Priority Guarantee” means any guarantee by any Loan Party of any or
all of the First Priority Obligations.
     “First Priority Lien” means any Lien created by the First Priority Security
Documents.
     “First Priority Obligations” means (a) all principal of and interest
(including, without limitation, any Post-Petition Interest) and premium (if any)
on all loans made pursuant to the First Priority Agreement, (b) all
reimbursement obligations (if any) and interest thereon (including, without
limitation, any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the First Priority Agreement, (c) all
Hedging Obligations, (d) all Cash Management Obligations and (e) all guarantee
obligations, fees, charges, expenses, indemnities and other amounts payable from
time to time pursuant to the First Priority Documents, in each case whether
direct or indirect, absolute or contingent, joint or several, primary or
secondary and whether or not allowed or allowable in an Insolvency Proceeding.
To the extent any payment with respect to any First Priority Obligation (whether
by or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred. To the extent
that any interest, fees, expenses or other charges (including, without
limitation, Post-Petition Interest) to be paid pursuant to the First Priority
Agreement are disallowed by order of any court, including, without limitation,
by order of a Bankruptcy Court in any Insolvency Proceeding, such interest,
fees, expenses and charges (including, without limitation, Post-Petition
Interest) shall, as between the First Priority Secured Parties and the Second
Priority Secured Parties, be deemed to continue to accrue and be added to the
amount to be calculated as the “First Priority Obligations”.

4



--------------------------------------------------------------------------------



 



     “First Priority Obligations Payment Date” means the first date on which
(a) the First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the First Priority
Documents), (b) all commitments to extend credit under the First Priority
Documents have expired or been terminated, (c) there are no outstanding letters
of credit or similar instruments issued under the First Priority Documents
(other than such as have been cash collateralized or defeased in accordance with
the terms of the First Priority Security Documents), and (d) the First Priority
Representative has delivered a written notice to the Second Priority
Representative stating that the events described in clauses (a), (b) and
(c) have occurred to the satisfaction of the First Priority Secured Parties.
     “First Priority Representative” has the meaning set forth in the
introductory paragraph hereof. In the case of any Replacement First Priority
Agreement, the First Priority Representative shall be the Person identified as
such in such Agreement.
     “First Priority Secured Parties” means the First Priority Representative,
the First Priority Creditors and any other holders of the First Priority
Obligations.
     “First Priority Security Documents” means the First Priority Agreement, the
Pledgeholder Agreements, the Laboratory Access Letters, the Copyright Security
Agreement, the Copyright Security Agreement Supplements, the Trademark Security
Agreement, the Trademark Security Agreement Supplements, the Notices of
Assignment and Irrevocable Instruction, the Contribution Agreement, any
Instrument of Assumption and Joinder, the Hypothec and debenture, and mandate
delivered in connection therewith (in each case, as defined in the First
Priority Agreement), the UCC financing statements, the PPSA financing statements
and each other agreement or instrument delivered pursuant thereto and any other
ancillary documentation which is required to be or is otherwise executed by any
Loan Party in order to grant or perfect (or purport to grant or perfect) a Lien
on any First Priority Collateral and any other documents that are designated
under the First Priority Agreement as “First Priority Security Documents” for
purposes of this Agreement.
     “Hedging Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any First Priority Creditor (or any of
its affiliates) under any agreements or documents that provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging any Loan Party’s (or its Subsidiary’s) exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security, or
currency valuations or commodity prices.
     “Insolvency Laws” means the Bankruptcy Code and any similar federal, state,
or foreign bankruptcy, insolvency, winding up, reorganization, receivership,
arrangement or similar law, including, without limitation, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada).

5



--------------------------------------------------------------------------------



 



     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events under any Insolvency Law.
     “Lien” means, with respect to any asset, any mortgage, deed of trust,
copyright mortgage, pledge, security interest, hypothec, encumbrance, lien or
charge or any other claim of any kind whatsoever (including, without limitation,
any conditional sale or other title retention agreement, any agreement to grant
a security interest at a future date, any lease in the nature of security, and
the filing of, or agreement to give, any financing statement under the Uniform
Commercial Code of any jurisdiction or any similar foreign law).
     “Loan Party” means the Borrower and each direct or indirect affiliate or
shareholder (or equivalent) of the Borrower or any of its affiliates that is now
or hereafter becomes a party to any First Priority Document or Second Priority
Document. All references in this Agreement to any Loan Party shall include such
Loan Party as a debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding.
     “Notice of Intent to Exercise” means a written notice from the Second
Priority Representative to the First Priority Representative and its counsel
stating that it is a “Notice of Intent Exercise” and stating that a Second
Priority Default has occurred and is continuing and that the Second Priority
Representative intends to take one or more Enforcement Actions specified in such
Notice.
     “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
     “Prohibited Plan Distribution” has the meaning set forth in Section 5.9.
     “Purchase” has the meaning set forth in Section 4.5(b).
     “Purchase Notice” has the meaning set forth in Section 4.5(a).
     “Purchase Price” has the meaning set forth in Section 4.5(c).
     “Purchasing Parties” has the meaning set forth in Section 4.5(b).
     “Recovery” has the meaning set forth in Section 5.5.
     “Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.

6



--------------------------------------------------------------------------------



 



     “Reorganization Securities” means any secured debt securities or secured
debt obligations which are distributed to the Second Priority Creditors in an
Insolvency Proceeding which are (a) as to any liens securing such securities or
debt obligations, subordinated to the First Priority Liens (or any Liens
securing any securities or debt obligations issued in substitution of all or any
portion of the First Priority Obligations) on terms no less favorable to the
First Priority Creditors than the terms hereof, (b) do not have the benefit of
any obligation of any Person (whether as issuer, guarantor or otherwise) unless
the First Priority Obligations have at least the same benefit of the obligation
of such Person, and (c) do not have any terms (and are not subject to or
entitled to the benefit of any agreement or instrument that has terms) that are
more burdensome to the issuer of or other obligor on such debt or equity
securities or debt obligations than are the terms of the First Priority
Obligations.
     “Second Priority Agreement” means the collective reference to (a) the
Existing Second Priority Agreement, (b) any Additional Second Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness or other financial accommodations evidenced or governed by the
Existing Second Priority Agreement, any Additional Second Priority Agreement or
any other agreement or instrument referred to in this clause (c), in each case
of any agreement referred to in clause (a), (b) and (c), as the same may from
time to time be amended, restated, supplemented, modified, replaced,
substituted, renewed, or refinanced, whether or not with the same agent,
trustee, representative, lenders, or holders, and irrespective of any changes in
the terms and conditions thereof. Without limiting the generality of the
foregoing, the term Second Priority Agreement shall include any amendment,
amendment and restatement, renewal, extension, restructuring, supplement, or
modification to any such agreement, and all refundings, refinancings and
replacements of any such agreement, including any agreement (i) extending the
maturity of any indebtedness incurred thereunder or contemplated thereby, (ii)
adding or deleting borrowers or guarantors thereunder so long as borrowers
include one or more of the Loan Parties and their respective successors and
assigns, (iii) increasing the amount of indebtedness incurred thereunder or
available to be borrowed thereunder, or (iv) otherwise altering the terms and
conditions thereof not expressly prohibited by the terms hereof. Any reference
to the Second Priority Agreement hereunder shall be deemed a reference to any
Second Priority Agreement then extant.
     “Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any Second Priority Secured Party as
security for any Second Priority Obligation.
     “Second Priority Creditors” means the “Holders” and the “Trustee”, each as
defined in the Second Priority Agreement, or any Persons that are designated
under the Second Priority Agreement as the “Second Priority Creditors” for
purposes of this Agreement.
     “Second Priority Default” means any “Event of Default” as defined in the
Second Priority Agreement.

7



--------------------------------------------------------------------------------



 



     “Second Priority Documents” means each Second Priority Agreement, each
Second Priority Security Document and each Second Priority Guarantee.
     “Second Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Second Priority Obligations.
     “Second Priority Lien” means any Lien created by the Second Priority
Security Documents.
     “Second Priority Obligations” means (a) all principal of and interest
(including, without limitation, any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Priority Agreement, and (b) all guarantee
obligations, fees, charges, expenses, indemnities and other amounts payable from
time to time pursuant to the Second Priority Documents, in each case whether
direct or indirect, absolute or contingent, joint or several, primary or
secondary and whether or not allowed or allowable in an Insolvency Proceeding.
To the extent any payment with respect to any Second Priority Obligation
(whether by or on behalf of any Loan Party, as proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any First Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred. To the extent
that any interest, fees, expenses or other charges (including, without
limitation, Post-Petition Interest) to be paid pursuant to the Second Priority
Agreement are disallowed by order of any court, including, without limitation,
by order of a Bankruptcy Court in any Insolvency Proceeding, such interest,
fees, expenses and charges (including, without limitation, Post-Petition
Interest) shall, as between the First Priority Secured Parties and the Second
Priority Secured Parties, be deemed to continue to accrue and be added to the
amount to be calculated as the “Second Priority Obligations”.
     “Second Priority Representative” has the meaning set forth in the
introductory paragraph hereof, but shall also include any Person identified as a
“Second Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.
     “Second Priority Secured Party” means the Second Priority Representative,
the Second Priority Creditors and any other holders of the Second Priority
Obligations.
     “Second Priority Security Documents” means the Second Priority Agreement,
the Pledge and Security Agreement, the Pledgeholder Agreements, the Laboratory
Access Letters, the Copyright Security Agreement, the Copyright Security
Agreement Supplements, the Trademark Security Agreement, the Trademark Security
Agreement Supplements, the Notices of Assignment and Irrevocable Instruction,
the Contribution Agreement, any Instrument of Assumption and Joinder, the
Hypothec and mandate delivered in connection therewith (in each case, as defined
in the Second Priority Agreement), the UCC financing statements, the PPSA
financing statements and each other agreement or instrument delivered pursuant
thereto and any

8



--------------------------------------------------------------------------------



 



other ancillary documentation which is required to be or is otherwise executed
by any Loan Party in order to grant or perfect (or purport to grant or perfect)
a Lien on any First Priority Collateral and any documents that are designated
under the Second Priority Agreement as “Second Priority Security Documents” for
purposes of this Agreement.
     “Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.
     “Standstill Notice” means a written notice from the First Priority
Representative to the Second Priority Representative stating that it is a
“Standstill Notice” and stating that a First Priority Default has occurred and
is continuing or that it has received a Notice of Intent to Exercise.
     “Standstill Period” means the Period beginning on the date that a
Standstill Notice is received by the Second Priority Representative through and
including the first to occur of (a) the date upon which the First Priority
Obligations Payment Date shall have occurred, (b) the date upon which First
Priority Representative shall waive or acknowledge in writing the termination of
the First Priority Default that gave rise to such Standstill Period or (c) the
date that is 180 consecutive days after the receipt of such Standstill Notice by
Second Priority Representative.
     “Surviving Obligations” has the meaning set forth in Section 4.5(b).
     “Third Party Intercreditor Agreements” has the meaning set forth in
Section 4.2(b).
     “Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, any First Priority Obligation and (b) contingent reimbursement
obligations in respect of amounts that may be drawn under outstanding letters of
credit) in respect of which no assertion of liability (whether oral or written)
and no claim or demand for payment (whether oral or written) has been made (and,
in the case of First Priority Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.
     1.2 Amended Agreements. All references in this Agreement to agreements or
other contractual obligations shall, unless otherwise specified, be deemed to
refer to such agreements or contractual obligations as amended, supplemented,
restated or otherwise modified from time to time.
     SECTION 2. Lien Priorities.
     2.1 Subordination of Liens. (a) Any and all Liens now existing or hereafter
created or arising in favor of any Second Priority Secured Party securing the
Second Priority Obligations, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise are expressly junior in
priority, operation and effect to any and all Liens now

9



--------------------------------------------------------------------------------



 



existing or hereafter created or arising in favor of the First Priority Secured
Parties securing the First Priority Obligations, notwithstanding (i) anything to
the contrary contained in any agreement or filing to which any Second Priority
Secured Party may now or hereafter be a party, and regardless of the time, order
or method of grant, attachment, recording or perfection of any financing
statements or other security interests, assignments, pledges, deeds, mortgages
and other liens, charges or encumbrances or any defect or deficiency or alleged
defect or deficiency in any of the foregoing, (ii) any provision of the Uniform
Commercial Code or any applicable law or any First Priority Document or Second
Priority Document or any other circumstance whatsoever and (iii) the fact that
any such Liens in favor of any First Priority Secured Party securing any of the
First Priority Obligations are (x) subordinated to any Lien securing any
obligation of any Loan Party other than the Second Priority Obligations or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed.
     (b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including, without limitation, any Insolvency Proceeding),
the validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other. Notwithstanding any
failure by any First Priority Secured Party or Second Priority Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.
     (c) Each Secured Party shall be solely responsible for perfecting and
maintaining the perfection of its Lien in and to each item constituting the
Common Collateral in which such Secured Party has been granted a Lien. The
provisions of this Agreement are intended solely to govern the respective Lien
priorities as among the Secured Parties and shall not impose on any Secured
Party any obligations in respect of the disposition of proceeds of any Common
Collateral that would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law. Each Secured Party agrees that it will not institute or
join in any contest of the validity, perfection, priority or enforceability of
the Liens of any other Secured Party in the Common Collateral.
     2.2 Nature of First Priority Obligations. The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
acknowledges that a portion of the First Priority Obligations represents debt
that is revolving in nature and that the amount thereof that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Priority Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Priority Obligations may be increased, replaced or refinanced, in
each event, without notice to or consent by the Second Priority Secured Parties
and without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the First Priority
Obligations or the Second Priority Obligations, or any portion thereof.

10



--------------------------------------------------------------------------------



 



     2.3 Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
agrees that UCC-1 financing statements, patent, trademark or copyright filings
or other filings or recordings filed or recorded by or on behalf of the Second
Priority Representative shall be in form satisfactory to the First Priority
Representative.
     (b) The Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that all mortgages, deeds of trust, deeds
and similar instruments (collectively, “mortgages”) now or thereafter filed
against real property in favor of or for the benefit of the Second Priority
Representative shall be in form satisfactory to the First Priority
Representative and shall contain the following notation: “The lien created by
this mortgage on the property described herein is junior and subordinate to the
lien on such property created by any mortgage, deed of trust or similar
instrument now or hereafter granted to JPMorgan Chase Bank, N.A., as
Administrative Agent, and its successors and assigns, in such property, in
accordance with the provisions of the Intercreditor Agreement dated as of
October ___, 2009 among JPMorgan Chase Bank, N.A., as Administrative Agent, U.S.
Bank National Association, as Collateral Agent, and the Loan Parties referred to
therein, as amended from time to time.”
     (c) The First Priority Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code) over Common
Collateral pursuant to the First Priority Security Documents, such possession or
control is also for the benefit of the Second Priority Representative and the
other Second Priority Secured Parties solely to the extent required to perfect
their security interest in such Common Collateral. Nothing in the preceding
sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative or any other
Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents, provided that subsequent to the occurrence of the First
Priority Obligations Payment Date, the First Priority Representative shall
promptly upon the request of the Second Priority Representative (i) deliver to
the Second Priority Representative, at the Borrower’s sole cost and expense, the
Common Collateral in its possession or control together with any necessary
endorsements to the extent required by the Second Priority Documents or
(ii) direct and deliver such Common Collateral as a court of competent
jurisdiction otherwise directs, and provided, further, that the provisions of
this Agreement are intended solely to govern the respective Lien priorities as
between the First Priority Secured Parties and the Second Priority Secured
Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party. Further,
subsequent to the occurrence of the First Priority Obligations Payment Date and
upon the request of the Second Priority Representative, the First Priority
Representative shall promptly deliver notices of the occurrence of the First
Priority Obligations Payment Date to all third party lien holders entitled to
receive such notice pursuant to the terms of any applicable Third Party
Intecreditor Agreement.

11



--------------------------------------------------------------------------------



 



     2.4 No New Liens. So long as the First Priority Obligations Payment Date
has not occurred, the parties hereto agree that (a) there shall be no Lien, and
no Loan Party shall have any right to create any Lien, on any assets of any Loan
Party securing any Second Priority Obligation if these same assets are not
subject to, and do not become subject to, a Lien securing the First Priority
Obligations and (b) if any Second Priority Secured Party shall acquire or hold
any Lien on any assets of any Loan Party securing any Second Priority Obligation
which assets are not also subject to the first-priority Lien of the First
Priority Representative under the First Priority Documents, then the Second
Priority Representative, upon demand by the First Priority Representative, will
without the need for any further consent of any other Second Priority Secured
Party, notwithstanding anything to the contrary in any other Second Priority
Document either (i) release such Lien or (ii) assign it to the First Priority
Representative as security for the First Priority Obligations (in which case the
Second Priority Representative may retain a junior lien on such assets subject
to the terms hereof). To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Priority Secured Parties, the Second Priority
Representative and the other Second Priority Secured Parties agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.4 shall be subject to
Section 4.1.
     SECTION 3. Enforcement Rights.
     3.1 Exclusive Enforcement. Until the First Priority Obligations Payment
Date has occurred, whether or not an Insolvency Proceeding has been commenced by
or against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take, continue, oppose, or otherwise prosecute, defend,
settle or consent to any Enforcement Action with respect to the Common
Collateral, without any consultation with or consent of any Second Priority
Secured Party and the Second Priority Secured Parties shall not take any
position contrary to the First Priority Secured Parties, or support any other
Person who takes any position contrary to the First Priority Secured Parties,
with respect to such Enforcement Action, but subject to the Section 3.7. Upon
the occurrence and during the continuance of a default or an event of default
under the First Priority Documents, the First Priority Representative and the
other First Priority Secured Parties may take and continue any Enforcement
Action with respect to the First Priority Obligations and the Common Collateral
in such order and manner as they may determine in their sole discretion.
     3.2 Standstill and Waivers. The Second Priority Representative, on behalf
of itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred:
     (a) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Priority Obligation
pari passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
     (b) they will not contest, oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including, without
limitation, the filing of an

12



--------------------------------------------------------------------------------



 



Insolvency Proceeding) or otherwise, any foreclosure, sale, lease, exchange,
transfer or other disposition of the Common Collateral by any First Priority
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) by or on behalf of any First Priority Secured
Party;
     (c) they have no right to (i) direct either the First Priority
Representative or any other First Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Security Documents or (ii) consent or object to the exercise by the
First Priority Representative or any other First Priority Secured Party of any
right, remedy or power with respect to the Common Collateral or pursuant to the
First Priority Security Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent they may have any such
right described in this clause (c), whether as a junior lien creditor or
otherwise, they hereby irrevocably waive such right);
     (d) they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents;
     (e) except to the extent permitted by Section 3.7, they will not make any
judicial or nonjudicial claim or demand or commence any judicial or non-judicial
proceedings against any Loan Party or any of its subsidiaries or affiliates
under or with respect to any Second Priority Security Document seeking payment
or damages from or other relief by way of specific performance, injunction or
otherwise under or with respect to any Second Priority Security Document (other
than filing a proof of claim) or exercise any right, remedy or power under or
with respect to, or otherwise take any action to enforce, other than filing a
proof of claim, any Second Priority Security Document;
     (f) except to the extent permitted by Section 3.7, they will not commence
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of any Common Collateral, exercise any right,
remedy or power with respect to, or otherwise take any action to enforce their
interest in or realize upon, the Common Collateral or pursuant to the Second
Priority Security Documents; and
     (g) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
     3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority

13



--------------------------------------------------------------------------------



 



Obligations) to the same extent as all other Liens securing the Second Priority
Obligations are subject to the terms of this Agreement.
     3.4 Cooperation. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that each of them shall
take such actions as the First Priority Representative shall request in
connection with the exercise by the First Priority Secured Parties of their
rights set forth herein.
     3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided
in Section 3.6, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party.
     3.6 Actions Upon Breach. (a) If any Second Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the First Priority Secured Representative, may interpose as a defense
or the basis for an equitable or legal claim, or a dilatory plea the making of
this Agreement, and any First Priority Secured Party may intervene and interpose
such defense or plea in its or their name or in the name of such Loan Party.
     (b) Should any Second Priority Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, (ii)
each Second Priority Secured Party waives any defense that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages and (iii) this Agreement shall create an
irrebutable presumption and admission by each of the Second Priority Secured
Parties that relief against such person by injunction, specific performance
and/or other appropriate equitable relief is necessary to prevent irreparable
harm to the other party hereto.
     3.7 Reserved Rights of Second Priority Secured Parties. Notwithstanding any
other provision of this Agreement, any Second Priority Secured Party may take
any or all of the following actions:
     (i) at any time demand payment of amounts then due and payable pursuant to
the terms of the Second Priority Documents and pursue unsecured lender remedies
with regard to any such payments not made under the Second Priority Documents;

14



--------------------------------------------------------------------------------



 



     (ii) demand payment for or accelerate the payment of the Second Priority
Obligations in accordance with the terms of the Second Priority Documents;
     (iii) file a Proof of Claim or Statement of Interest in accordance with
Section 5.1;
     (iv) file all necessary responsive or defensive pleadings in opposition to
any motion, claim, proceedings or pleadings made by any Person objecting to or
seeking disallowance of the claims of the Second Priority Secured Parties,
including claims secured by the Common Collateral;
     (v) make any filings or motions or take other actions to preserve or
protect its liens on the Collateral or preserve any other rights, including to
stay any statute of limitations;
     (vi) subject to all provisions of this Agreement other than Sections 3.1
and 3.2 hereof, if a Second Priority Default that existed at the time of the
commencement of the Standstill Period shall be continuing after the expiration
of such Standstill Period, then upon the expiration of such Standstill Period
the Second Lien Secured Parties may take any Enforcement Action, but only so
long as the First Priority Secured Parties are not pursuing diligently and in
good faith an Enforcement Action to enforce their Liens on all or any material
portion of the Common Collateral or diligently attempting to vacate any stay
prohibiting an Enforcement Action in respect to all or any material portion of
the Common Collateral; and
     (vii) subject to all provisions of this Agreement other than Sections 3.1
or 3.2 hereof, in the circumstance where no Standstill Period is in effect, if
no Standstill Notice is given by the First Priority Representative within
fifteen (15) days of the date of its receipt of a Notice of Intent to Exercise,
then in each case the Second Priority Secured Parties may take any Enforcement
Action specified in such Notice of Intent to Exercise.
     SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.
     4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including, without limitation, any interest earned thereon)
resulting from the sale, collection or other disposition of Common Collateral in
connection with or resulting from any Enforcement Action, and whether or not
pursuant to an Insolvency Proceeding, shall be distributed as follows: first to
the First Priority Representative for application (subject to Section 4.4) to
the First Priority Obligations in accordance with the terms of the First
Priority Documents, until the First Priority Obligations Payment Date has
occurred and thereafter, to the Second Priority Representative for application
in accordance with the Second Priority Documents. Until the occurrence of the
First Priority Obligations Payment Date, any Common Collateral, including,
without limitation, any such Common Collateral constituting proceeds, that may
be received by any Second Priority Secured Party in violation of this Agreement
shall be segregated and held in trust and promptly paid over to the First
Priority Representative, for the benefit of the First Priority Secured Parties,
in the same form as received, with any necessary endorsements, and each Second
Priority Secured Party hereby authorizes the First Priority

15



--------------------------------------------------------------------------------



 



Representative to make any such endorsements as agent for the Second Priority
Representative (which authorization, being coupled with an interest, is
irrevocable).
     4.2 Releases and Subordination of Second Priority Lien. (a) Upon any
release, sale or disposition of Common Collateral permitted pursuant to the
terms of the First Priority Documents that results in the release of the First
Priority Lien on any Common Collateral (including, without limitation, any sale
or other disposition pursuant to any Enforcement Action), the Second Priority
Lien on such Common Collateral (excluding any portion of the proceeds of such
Common Collateral remaining after the First Priority Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person, so long as no Second Priority Default has
occurred and is continuing (except with respect to any sale or other disposition
pursuant to any Enforcement Action or as contemplated by Section 5.6).
     (b) If, pursuant to the authority granted to the First Lien Agent in
Section 12.1(b) of the Existing First Priority Agreement (or comparable
provisions of any other First Priority Agreement), the First Priority
Representative shall enter into any subordination or intercreditor agreement
subordinating or limiting the rights of the First Priority Representative with
respect to any First Priority Lien, then the Second Priority Representative will
also execute comparable such agreements with respect to the Second Priority
Liens (“Third Party Intercreditor Agreements”).
     (c) The Second Priority Representative shall promptly execute and deliver
such release documents and instruments and shall take such further actions as
the First Priority Representative shall request to evidence any release of the
Second Priority Lien described in paragraph (a) or subordination or limitation
described in paragraph (b). The Second Priority Representative hereby appoints
the First Priority Representative and any officer or duly authorized person of
the First Priority Representative, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney in the place
and stead of the Second Priority Representative and in the name of the Second
Priority Representative or in the First Priority Representative’s own name, from
time to time, in the First Priority Representative’s sole discretion, for the
purposes of carrying out the terms of this Section 4.2, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
Section 4.2, including, without limitation, any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable). No
person to whom this power of attorney is presented, as authority for First
Priority Representative to take any action or actions specified hereby, shall be
required to inquire into or seek confirmation from the Second Priority
Representative as to the authority of First Priority Representative to take any
action described herein, or as to the existence of or fulfillment of any
condition to this power of attorney, which is intended to grant to First
Priority Representative the authority to take and perform the actions
contemplated herein. Second Priority Representative irrevocably waives any right
to commence any suit or action, in law or equity, against any Person which acts
in reliance upon or acknowledges the authority granted under this power of
attorney.

16



--------------------------------------------------------------------------------



 



     4.3 Inspection Rights and Insurance. (a) Any First Priority Secured Party
and its representatives and invitees may at any time inspect, repossess, remove
and otherwise deal with the Common Collateral, and the First Priority
Representative may advertise and conduct public auctions or private sales of the
Common Collateral, in each case without notice to, the involvement of or
interference by any Second Priority Secured Party or liability to any Second
Priority Secured Party.
     (b) Until the First Priority Obligations Payment Date has occurred, the
First Priority Representative will have the sole and exclusive right (i) to be
named as additional insured and loss payee under any insurance policies
maintained from time to time by any Loan Party (except that the Second Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien status is identified in a manner satisfactory
to the First Priority Representative); (ii) to adjust or settle any insurance
policy or claim covering the Common Collateral in the event of any loss
thereunder and (iii) to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral.
     4.4. Preservation of Collateral. Notwithstanding any other provision of
this Agreement, the First Priority Representative may (but shall be under no
obligation to) permit any Loan Party to retain proceeds of Common Collateral, or
turn over to any Loan Party proceeds of Common Collateral for the purpose of
preserving or enhancing the value of Common Collateral, including, without
limitation, funding the collection of receivables and the continued licensing
and other exploitation of distribution rights and the completion of one or more
incomplete projects. The Second Priority Representative, on behalf of itself and
the other Second Priority Secured Parties, acknowledges that the First Priority
Secured Parties shall not have any responsibility for the actual application of
funds loaned or released to any Loan Party for such purposes.
     4.5 Option to Purchase. (a) The First Priority Representative agrees that
it will give the Second Priority Representative written notice (the “Enforcement
Notice”) within five Business Days after commencing any Enforcement Action
(other than the exercise of control over any deposit account(s) or securities
account(s)) with respect to Common Collateral (which notice shall be effective
for all Enforcement Actions taken after the date of such notice so long as the
First Priority Representative is diligently pursuing in good faith the exercise
of its default or enforcement rights or remedies against, or diligently
attempting in good faith to vacate any stay of enforcement rights of its senior
Liens on a material portion of the Common Collateral, including, without
limitation, all Enforcement Actions identified in such notice). Thereafter, any
Second Priority Secured Party shall have the option, by irrevocable written
notice (the “Purchase Notice”) delivered by the Second Priority Representative
to the First Priority Representative no later than five Business Days after
receipt by the Second Priority Representative of the Enforcement Notice, to
purchase all (but not less than all) of the First Priority Obligations from the
First Priority Secured Parties. If the Second Priority Representative so
delivers the Purchase Notice, the First Priority Representative shall suspend
any existing Enforcement Actions and shall not take any further Enforcement
Actions, provided, that the Purchase (as defined below) shall have been
consummated on the date specified in the Purchase Notice in accordance with this
Section 4.5.

17



--------------------------------------------------------------------------------



 



     (b) On the date specified by the Second Priority Representative in the
Purchase Notice (which shall be a Business Day not less than five Business Days,
nor more than ten Business Days, after receipt by the First Priority
Representative of the Purchase Notice, the First Priority Secured Parties shall,
subject to any required approval of any court or other governmental authority
then in effect, sell to the Second Priority Secured Parties electing to purchase
pursuant to Section 3.8(a) (the “Purchasing Parties”), and the Purchasing
Parties shall purchase (the “Purchase”) from the First Priority Secured Parties,
the First Priority Obligations; provided, that the First Priority Obligations
purchased shall not include any rights of First Priority Secured Parties with
respect to indemnification and other obligations of the Loan Parties under the
First Priority Documents that are expressly stated to survive the termination of
the First Priority Documents (the “Surviving Obligations”).
     (c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, interest, fees, breakage costs, attorneys’ fees and
expenses, unreimbursed letter of credit drawings, accepted drafts, and, in the
case of any Hedging Obligations, the amount that would be payable by the
relevant Loan Party thereunder if it were to terminate such Hedging Obligations
on the date of the Purchase or, if not terminated, an amount determined by the
relevant First Priority Secured Party to be necessary to collateralize its
credit risk arising out of such Hedging Obligations, (ii) furnish cash
collateral (the “Cash Collateral”) to the First Priority Secured to secure such
First Priority Secured Parties in connection with any outstanding letters of
credit in an amount equal to 105% of the aggregate undrawn face amount of such
letters of credit, (iii) agree to reimburse the First Priority Secured Parties
for any loss, cost, damage or expense (including attorneys’ fees and expenses)
in connection with any fees, costs or expenses related to any checks or other
payments provisionally credited to the First Priority Obligations and/or as to
which the First Priority Secured Parties have not yet received final payment and
(iv) agree, after written request from the First Priority Representative, to
reimburse the First Priority Secured Parties in respect of indemnification
obligations of the Loan Parties under the First Priority Documents as to matters
or circumstances known to the Purchasing Parties at the time of the Purchase
which could reasonably be expected to result in any loss, cost, damage or
expense to any of the First Priority Secured Parties, provided that, in no event
shall any Purchasing Party have any liability for such amounts contemplated by
this clause (iv) in excess of proceeds of Common Collateral received by the
Purchasing Parties.
     (d) The Purchase Price and Cash Collateral shall be remitted by wire
transfer in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Parties. The First
Priority Representative shall, promptly following its receipt thereof,
distribute the amounts received by it in respect of the Purchase Price to the
First Priority Secured Parties in accordance with the First Priority Agreement.
Interest shall be calculated to but excluding the day on which the Purchase
occurs if the amounts so paid by the Purchasing Parties to the account
designated by the First Priority Representative are received in such account
prior to 12:00 Noon, New York City time, and interest shall be calculated to and
including such day if the amounts so paid by the Purchasing Parties to the
account designated by

18



--------------------------------------------------------------------------------



 



the First Priority Representative are received in such account later than 12:00
Noon, New York City time.
     (e) The Purchase shall be made without representation or warranty of any
kind by the First Priority Secured Parties as to the First Priority Obligations,
the Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any liens or encumbrances and (iii) that the First Priority
Secured Parties have the right to assign the First Priority Obligations and the
assignment is duly authorized.
     SECTION 5. Insolvency Proceedings.
     5.1 Filing of Motions. Until the First Priority Obligations Payment Date
has occurred, the Second Priority Representative agrees on behalf of itself and
the other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding, file any pleadings or
motions, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case in respect of any of the
Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the First Priority Representative
(including the validity and enforceability thereof) or any other First Priority
Secured Party or the value of any claims of such parties under Section 506(a) of
the Bankruptcy Code or any other Insolvency Law or otherwise; provided that the
Second Priority Representative may file a proof of claim in an Insolvency
Proceeding, subject to the limitations contained in this Agreement and only if
consistent with the terms and the limitations on the Second Priority
Representative imposed hereby.
     5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Priority Representative or the other First Priority
Secured Parties desire to consent (or not object) to the use of cash collateral
under the applicable Insolvency Law or to provide financing to any Loan Party
under the applicable Insolvency Law or to consent (or not object) to the
provision of such financing to any Loan Party by any third party (any such
financing, “DIP Financing”), then the Second Priority Representative agrees, on
behalf of itself and the other Second Priority Secured Parties, that each Second
Priority Secured Party (a) will take no position contrary to the First Priority
Secured Parties, nor support any Person who takes a position contrary to the
First Priority Secured Parties with respect to the use of such cash collateral
or to such DIP Financing, (b) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to, the use of such cash
collateral or to such DIP Financing, (c) will not request or accept adequate
protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in Section 5.4 below and
(d) will subordinate (and will be deemed hereunder to have subordinated) the
Second Priority Liens (i) to such DIP Financing on the same terms as the First
Priority Liens are subordinated thereto (and such subordination will not alter
in any manner the terms of this Agreement), (ii) to any adequate protection
provided to the First Priority Secured Parties and (iii) to any “carve-out”
agreed to by the First Priority Representative or the other First Priority
Secured Parties, and (e) agrees that notice received two calendar days prior to
the entry of an

19



--------------------------------------------------------------------------------



 



order approving such usage of cash collateral or approving such financing shall
be adequate notice. Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that it shall not, directly or
indirectly, provide, offer to provide or support any DIP Financing secured by a
Lien senior to or pari passu with the First Priority Liens, unless expressly
approved by the First Priority Representative.
     5.3 Relief From the Automatic Stay. The Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, that
none of them will seek relief from the automatic stay or from any other stay in
any Insolvency Proceeding or take any action in derogation thereof, in each case
in respect of any Common Collateral, without the prior written consent of the
First Priority Representative.
     5.4 Adequate Protection. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that none of them
shall object, contest, or support any other Person objecting to or contesting,
(a) any request by the First Priority Representative or the other First Priority
Secured Parties for adequate protection or any adequate protection provided to
the First Priority Representative or the other First Priority Secured Parties or
(b) any objection by the First Priority Representative or any other First
Priority Secured Parties to any motion, relief, action or proceeding based on a
claim of a lack of adequate protection or (c) the payment of interest, fees,
expenses or other amounts to the First Priority Representative or any other
First Priority Secured Party under Section 506(b) or 506(c) of the Bankruptcy
Code or otherwise. Notwithstanding anything contained in this Section and in
Section 5.2(b) (but subject to all other provisions of this Agreement,
including, without limitation, Sections 5.2(a) and 5.3), in any Insolvency
Proceeding, (i) if the First Priority Secured Parties (or any subset thereof)
are granted adequate protection consisting of additional collateral (with
replacement liens on such additional collateral) and superpriority claims in
connection with any DIP Financing or use of cash collateral, then in connection
with any such DIP Financing or use of cash collateral the Second Priority
Representative, on behalf of itself and any of the Second Priority Secured
Parties, may seek or accept adequate protection consisting solely of (x) a
replacement Lien on the same additional collateral, subordinated to the Liens
securing the First Priority Obligations and such DIP Financing on the same basis
as the other Liens securing the Second Priority Obligations are so subordinated
to the First Priority Obligations under this Agreement and (y) superpriority
claims junior in all respects to the superpriority claims granted to the First
Priority Secured Parties, provided, however, that the Second Priority
Representative shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
the Bankruptcy Code, on behalf of itself and the Second Priority Secured
Parties, in any stipulation and/or order granting such adequate protection, that
such junior superpriority claims may be paid under any plan of reorganization in
any combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims and
(ii) in the event the Second Priority Representative, on behalf of itself and
the Second Priority Secured Parties, seeks or accepts adequate protection in
accordance with clause (i) above and such adequate protection is granted in the
form of additional collateral, then the Second Priority Representative, on
behalf of itself or any of the Second Priority Secured Parties, agrees that the
First Priority Representative shall also be granted a senior Lien on such
additional collateral as security for the First Priority Obligations and any
such DIP Financing and that any Lien on such additional collateral securing the
Second Priority Obligations shall be subordinated to the Liens on such

20



--------------------------------------------------------------------------------



 



collateral securing the First Priority Obligations and any such DIP Financing
(and all Obligations relating thereto) and any other Liens granted to the First
Priority Secured Parties as adequate protection, with such subordination to be
on the same terms that the other Liens securing the Second Priority Obligations
are subordinated to such First Priority Obligations under this Agreement. The
Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that except as expressly set forth in this
Section none of them shall seek or accept adequate protection without the prior
written consent of the First Priority Representative.
     5.5 Avoidance Issues. If any First Priority Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of any Loan Party, because such amount was avoided or ordered to
be paid or disgorged for any reason, including, without limitation, because it
was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Obligations Payment Date shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
     5.6 Asset Dispositions in an Insolvency Proceeding. Neither the Second
Priority Representative nor any other Second Priority Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any assets
of any Loan Party that is supported by the First Priority Secured Parties, and
the Second Priority Representative and each other Second Priority Secured Party
will be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by the First Priority Secured Parties and to
have released their Liens on such assets.
     5.7 Separate Grants of Security and Separate Classification. Each Second
Priority Secured Party acknowledges and agrees that (a) the grants of Liens
pursuant to the First Priority Security Documents and the Second Priority
Security Documents constitute two separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Common
Collateral, the Second Priority Obligations are fundamentally different from the
First Priority Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Secured Parties hereby
acknowledge and agree that all Distributions shall be made as if there were
separate classes of senior and junior secured claims against the Loan

21



--------------------------------------------------------------------------------



 



Parties in respect of the Common Collateral (with the effect being that, to the
extent that the aggregate value of the Common Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Secured Parties), the
First Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest before any
Distribution is made in respect of the claims held by the Second Secured
Priority Secured Parties, with the Second Priority Secured Parties hereby
acknowledging and agreeing to turn over to the First Priority Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Secured Parties).
     5.8 No Waivers of Rights of First Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the First Priority
Representative or any other First Priority Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Priority
Secured Party, including the seeking by any Second Priority Secured Party of
adequate protection (except as provided in Section 5.4) or the asserting by any
Second Priority Secured Party of any of its rights and remedies under the Second
Priority Documents or otherwise.
     5.9 Payments. In any Insolvency Proceeding involving one or more Loan
Parties (i) if the Second Priority Creditors receive under or pursuant to any
plan of reorganization or otherwise, any Distribution consisting of
Reorganization Securities secured by Liens on any property of any Loan Party,
then the provisions of this Agreement will survive the distribution of such
Reorganization Securities pursuant to such plan or other arrangement and will
apply with like effect to such Reorganization Securities to the Liens securing
such Reorganization Securities and the distribution of the proceeds thereof, and
the Second Priority Secured Parties agree to enter into such supplements to or
modifications to this Agreement as the First Priority Representative may
reasonably request to reflect the continued subordination of the Liens securing
such Reorganization Securities to Liens securing the First Priority Obligations
(or notes, instruments or other securities issued in substitution or
satisfaction of all or a portion thereof) to the same extent as provided in this
Agreement, and (ii) a Second Priority Creditor shall not be entitled to receive
under or pursuant to any such plan of reorganization or other arrangement any
Distribution (other than Reorganization Securities) on account of such Second
Priority Creditor’s secured claim unless either (A) the First Priority
Obligations are not being paid in cash in full on the effective date of such
plan or (B) such plan of reorganization has been accepted by the First Priority
Creditors voting as a class and is supported by the First Priority
Representative (any Distributions (other than Reorganization Securities)
described in this subsection (ii), a “Prohibited Plan Distribution”). Any
Prohibited Plan Distribution which would otherwise, but for the terms hereof, be
payable or deliverable in respect of the Second Priority Obligations of the
applicable Second Priority Creditor shall be paid or delivered directly to First
Priority Representative to be held or applied by First Priority Representative
in accordance with the terms of the First Priority Documents until all First
Priority Obligations are paid in cash in full. Each Second Priority Secured
Party irrevocably authorizes, empowers and directs any debtor, debtor in
possession, receiver, trustee, liquidator, custodian, conservator, or other
Person having authority, to pay or otherwise deliver all such Prohibited Plan
Distributions payable or deliverable to it to First Priority Representative.
Each Second Priority Secured Party also

22



--------------------------------------------------------------------------------



 



irrevocably authorizes and empowers the First Priority Representative, in the
name of such Second Priority Secured Party, to demand, sue for, collect and
receive any and all of its Prohibited Plan Distributions.
     5.10 Other Matters. To the extent that the Second Priority Representative
or any Second Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or any comparable provision of any other
Insolvency Law with respect to any of the Common Collateral, the Second Priority
Representative agrees, on behalf of itself and the other Second Priority Secured
Parties not to assert any of such rights without the prior written consent of
the First Priority Representative; provided that if requested by the First
Priority Representative, the Second Priority Representative shall timely
exercise such rights in the manner requested by the First Priority
Representative, including any rights to payments in respect of such rights.
     5.11 Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
     SECTION 6. Second Priority Documents and First Priority Documents.
     (a) Each Loan Party and the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the Second
Priority Documents inconsistent with or in violation of this Agreement.
     (b) Each Loan Party and the First Priority Representative, on behalf of
itself and the First Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.
     (c) In the event the First Priority Representative enters into any
amendment, waiver or consent in respect of any of the First Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document without the
consent of or action by any Second Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Second Priority Agreements), (i) no
such amendment, waiver or consent shall have the effect of removing assets
subject to the Lien of any Second Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Second Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Second
Priority Security Documents without the consent of

23



--------------------------------------------------------------------------------



 



the Second Priority Representative and (iii) notice of such amendment, waiver or
consent shall be given to the Second Priority Representative no later than
30 days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.
     SECTION 7. Reliance; Waivers; etc.
     7.1 Reliance. The First Priority Documents are deemed to have been executed
and delivered, and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement. The Second Priority
Representative, on behalf of it itself and the Second Priority Secured Parties,
expressly waives all notice of the acceptance of and reliance on this Agreement
by the First Priority Secured Parties. The Second Priority Documents are deemed
to have been executed and delivered and all extensions of credit thereunder are
deemed to have been made or incurred, in reliance upon this Agreement. The First
Priority Representative expressly waives all notices of the acceptance of and
reliance by the Second Priority Representative and the Second Priority Secured
Parties.
     7.2 No Warranties or Liability. The Second Priority Representative and the
First Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any other First Priority
Document or any Second Priority Document. Except as otherwise provided in this
Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
     7.3 No Waivers. No right or benefit of any party hereunder shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of such party or any other party hereto or by any noncompliance by any Loan
Party with the terms and conditions of any of the First Priority Documents or
the Second Priority Documents.
     SECTION 8. Obligations Unconditional.
     8.1 First Priority Obligations Unconditional. All rights and interests of
the First Priority Secured Parties hereunder, and all agreements and obligations
of the Second Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any First Priority Document;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;
     (c) prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether

24



--------------------------------------------------------------------------------



 



by course of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of all or any portion of the First Priority Obligations or any
guarantee or guaranty thereof;
     (d) the commencement of any Insolvency Proceeding; or
     (e) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative, or any Loan Party,
to the extent applicable, in respect of this Agreement.
     8.2 Second Priority Obligations Unconditional. All rights and interests of
the Second Priority Secured Parties hereunder, and all agreements and
obligations of the First Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
     (a) any lack of validity or enforceability of any Second Priority Document;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document;
     (c) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Second Priority Obligations or any guarantee or guaranty
thereof;
     (d) the commencement of any Insolvency Proceeding; or
     (e) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Second
Priority Obligations or any First Priority Secured Party in respect of this
Agreement.
     SECTION 9. Miscellaneous.
     9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.
     9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligations Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.

25



--------------------------------------------------------------------------------



 



     9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative, and, in the case of amendments or modifications of Section 3.5,
3.6, 4.2, 6, 9.3(a), 9.5 or 9.6 that directly affect the rights or duties of any
Loan Party, such Loan Party.
     (b) It is understood that the First Priority Representative and the Second
Priority Representative, without the consent of any other First Priority Secured
Party or Second Priority Secured Party, may in their discretion determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become First Priority Obligations or Second Priority Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes First Priority Obligations or Second Priority
Obligations, provided, that such Additional Debt is permitted to be incurred by
the First Priority Agreement and Second Priority Agreement then extant, and is
permitted by said Agreements to be subject to the provisions of this Agreement
as First Priority Obligations or Second Priority Obligations, as applicable.
     9.4 Information Concerning Financial Condition of the Borrower and the
other Loan Parties. Each of the Second Priority Representative and the First
Priority Representative hereby assume responsibility for keeping itself informed
of the financial condition of the Borrower and each of the other Loan Parties
and all other circumstances bearing upon the risk of nonpayment of the First
Priority Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.
     9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.
     9.6 Submission to Jurisdiction. (a) Each First Priority Secured Party, each
Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such

26



--------------------------------------------------------------------------------



 



action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the any First Priority
Secured Party or Second Priority Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.
     (b) Each First Priority Secured Party, each Second Priority Secured Party
and each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so (i) any objection it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section and (ii) the defense of an inconvenient forum to
the maintenance of such action or proceeding.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.7. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     9.7 Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, faxed, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a facsimile or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.
     9.8 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and each of the First Priority
Secured Parties and Second Priority Secured Parties and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral.
     9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
     9.10 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     9.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

27



--------------------------------------------------------------------------------



 



Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement. This Agreement shall become effective when it shall have been
executed by each party hereto.
     9.12 Additional Loan Parties. Each Person that becomes a Loan Party after
the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of an Instrument of Assumption and Joinder substantially
in the form of Exhibit L to the First Priority Agreement.

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            JPMORGAN CHASE BANK, N.A., as First Priority
Representative for and on behalf of the First Priority
Secured Parties
      By:   /s/ Richard P. Gabriel         Name:   Richard P. Gabriel       
Title:   Managing Director        Address for Notices:

JPMorgan Chase Bank, National Association
131 South Dearborn, 6th Floor
Chicago, Illinois 60603-5506
Attention: Stephen C. Price
Telecopy No. (312) 325-3239

with copies to:

J.P. Morgan Securities Inc.
1999 Avenue of the Stars, 27th Floor
Los Angeles, California 90067
Attention: Christa Thomas
Telecopy No. (310) 860-7260

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178
Attention: Richard S. Petretti
Telecopy No. (212) 309-6001:
   

[Signature Page to Intercreditor Agreement (2nd Lien Notes)]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as Second
Priority Representative for and on behalf of the Second
Priority Secured Parties
      By:   /s/ Paula Oswald         Name:   Paula Oswald        Title:   Vice
President        Address for Notices:

U.S. Bank National Association
Corporate Trust Services
633 W 5th Street, 24th Floor
Los Angeles, CA 90071
Attention: Paula Oswald
Facsimile: (213) 615-6197

with a copy to:

McGuireWoods LLP
7 Saint Paul Street, Suite 1000
Baltimore, Maryland 21202-1671
Attention: Jennifer J. Stearman, Esq.
Facsimile: (410) 659-4599
   

[Signature Page to Intercreditor Agreement (2nd Lien Notes)]

 



--------------------------------------------------------------------------------



 



            LIONS GATE ENTERTAINMENT INC.
      By   /s/ Wayne Levin         Name:   Wayne Levin        Title:   Vice
President        LIONS GATE UK LIMITED (formerly Redbus
Film Distribution Limited)
      By   /s/ Wayne Levin         Name:   Wayne Levin        Title:   Vice
President        LIONS GATE AUSTRALIA PTY LIMITED
      By   /s/ Wayne Levin         Name:   Wayne Levin        Title:   Vice
President   

[Signature Page to Intercreditor Agreement (2nd Lien Notes)]

 



--------------------------------------------------------------------------------



 



GUARANTORS:
 
ALL ABOUT US PRODUCTIONS INC.
ARIMA INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS, INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN PICTURES INC.
ARTISAN RELEASING INC.
BACKSEAT PRODUCTIONS, LLC
BASTER PRODUCTIONS, LLC
BD OPTICAL MEDIA, INC.
BLITZ DISTRIBUTION LIMITED
BLITZ FILMS LIMITED
BLUE MOUNTAIN STATE PRODUCTIONS CORP.
BURROWERS PRODUCTIONS INC.
CRASH TELEVISION PRODUCTIONS INC.
CRASH 2 TELEVISION PRODUCTIONS INC.
CUPID PRODUCTIONS INC.
DANCING ELK PRODUCTIONS INC.
DEAD ZONE PRODUCTION CORP.
DEBMAR/MERCURY LLC
DEBMAR/MERCURY INTERNATIONAL LIMITED (UK)
DEBMAR/MERCURY (WW) PRODUCTIONS, LLC
DEBMAR STUDIOS INC.
DJM SERVICES INC.
DRESDEN FILES PRODUCTIONS CORP.
DRESDEN FILES PRODUCTIONS I CORP.
FEAR ITSELF PRODUCTIONS CORP.
FILM HOLDINGS CO.
FIVE DAYS PRODUCTIONS CORP.
GC FILMS, INC.
GC SHORT FILMS, INC.
HEART FRANK, INC.
HIGHER POST, LLC
HORSEMEN PRODUCTIONS, LLC
INVISIBLE CASTING INC.
JV1 ISH, LLC
ISH TELEVISION DEVELOPMENT, LLC
ISH PROJECTS, LLC
IWC PRODUCTIONS, LLC
KILL PIT PRODUCTIONS INC.
LANDSCAPE ENTERTAINMENT CORP.
[Signature Page to Intercreditor Agreement (2nd Lien Notes)]

 



--------------------------------------------------------------------------------



 



LG HORROR CHANNEL HOLDINGS LLC
LG PICTURES INC.
LIONS GATE ENTERTAINMENT CORP.
LIONS GATE FILMS INC.
LIONS GATE FILMS OF PUERTO RICO, INC.
LIONS GATE FILMS PRODUCTIONS
   CORP./PRODUCTIONS FILMS LIONS GATE
   S.A.R.F.
LIONS GATE HOME ENTERTAINMENT UK
   LIMITED (formerly Redbus Home
   Entertainment Limited)
LIONS GATE INDIA, INC.
LIONS GATE MANDATE FINANCING VEHICLE, INC.
LIONS GATE MUSIC INC.
LIONS GATE MUSIC CORP.
LIONS GATE MUSIC PUBLISHING LLC
LIONS GATE ONLINE SHOP, INC.
LIONS GATE PENNSYLVANIA, INC.
LIONS GATE PICTURES UK LIMITED (formerly
   Redbus Pictures Limited)
LIONS GATE RECORDS, INC.
LIONS GATE SPIRIT HOLDINGS, LLC
LIONS GATE TELEVISION DEVELOPMENT
   LLC
LIONS GATE TELEVISION INC.
LIONS GATE X PRODUCTIONS LLC
LUCKY 7 PRODUCTIONS CORP.
MANDATE PICTURES LLC
MANDATE INTERNATIONAL, LLC
MANDATE FILMS, LLC
MOTHER PRODUCTIONS CORP.
MQP, LLC
NGC FILMS, INC.
NURSE PRODUCTIONS, INC.
PEARL RIVER HOLDINGS CORP.
PGH PRODUCTIONS, INC.
PLANETARY PRODUCTIONS, LLC
PLAYLIST, LLC
POWER MONGERING DESPOT, INC.
PRODUCTION MANAGEMENT INC.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
R & B PRODUCTIONS, INC.
SCREENING ROOM, INC.
SILENT DEVELOPMENT CORP.
[Signature Page to Intercreditor Agreement (2nd Lien Notes)]

 



--------------------------------------------------------------------------------



 



SS3 PRODUCTIONS, INC.
SKILLPA PRODUCTIONS, LLC
TALK PRODUCTIONS CORP.
TED PRODUCTIONS, INC.
TERRESTRIAL PRODUCTIONS CORP.
TOUCH PRODUCTIONS CORP.
U.R.O.K. PRODUCTIONS INC.
VERDICT PRODUCTIONS, INC.
VESTRON INC.
WEEDS PRODUCTIONS INC.
WILDFIRE PRODUCTIONS INC.
WILDFIRE 2 PRODUCTIONS INC.
WILDFIRE 3 PRODUCTIONS INC.
WILDFIRE 4 PRODUCTIONS INC.

                  By   /s/ Wayne Levin         Name:  Wayne Levin        Title: 
Vice President     

            BLAIR WITCH FILM PARTNERS LTD.     By:   Artisan Filmed Productions
Inc.       Its: General Partner       

            By:   /s/ Wayne Levin         Name:  Wayne Levin        Title:  Vice
President     

Address for Notices:
 
2700 Colorado Avenue, 2nd Floor
Santa Monica, CA, 90404
Attention: General Counsel
Telecopy No. (310) 255-3860
[Signature Page to Intercreditor Agreement (2nd Lien Notes)]

 